Citation Nr: 0113788	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  95-34 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for cervical disc disease, 
currently evaluated as 30 percent disabling, to include 
entitlement to extra-schedular rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



REMAND

The appellant had active service from November 1977 to 
September 1990.

This appeal is from rating decisions of January and June 1995 
and June 1996 by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO) and June and 
September 2000 rating decisions of the VA Seattle, 
Washington, RO.  The appellant has subsequently relocated, 
and the Baltimore, Maryland RO is the current agency of 
original jurisdiction in his claim.

The Board of Veterans' Appeals remanded the appeal in June 
1997.  At that time, the Board added the matter of 
entitlement to an extraschedular rating of cervical disc 
disease, which the veteran's representative explicitly raised 
in the April 1997 informal hearing presentation.  See 
VAOPGCPREC 06-96 (extraschedular rating is subissue of 
increased rating claim where explicitly claimed).

The June 2000 supplemental statement of the case (SSOC) 
indicated that the veteran alleged no special factors and the 
evidence did not show time lost from work to warrant 
extraschedular evaluation.  The veteran reported a work 
history to the Goodwill Industries evaluator who apparently 
evaluated him for a VA vocational rehabilitation program.  He 
mentioned loss of work because of somnambulance caused by 
pain medication taken for his neck.  He at least implied 
similar reasons for other loss or disruption of employment.  
The veteran's representative referenced this report in a 
November 2000 statement.

New law enacted since this case was last adjudicated mandates 
VA's duty to assist claimants to develop and prosecute 
claims.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The specific duties include 
informing the claimant of information necessary to support 
his claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096-97 (to be codified at 38 U.S.C. § 5103(a)).

Whereas there are specific criteria for extraschedular 
rating, e.g., marked interference with employment, see 
38 C.F.R. § 3.321(b)(1) (2000), a claim for extraschedular 
rating triggers a duty to inform the veteran of the necessity 
to submit evidence of such marked interference during any 
time that would be material to his claim.  In the context of 
a claim for increased rating, that could be as early as a 
year before the date of the claim.  See 38 C.F.R. 
§ 3.400(o)(2) (2000).  The Goodwill Industries report listed 
three employers during the nominally material time, and the 
record includes reference to Biodyne, possibly another 
employer.  No specific report about time lost from work or 
other interference with employment is of record.  The RO 
should inform the veteran of the necessity of such reports 
and which portion of the evidence he must provide and which, 
if any, VA will attempt to obtain.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096-97 (to be codified at 38 U.S.C. 
§ 5103(a)).

The June 2000 SSOC also mentioned review of the veteran's 
Chapter 31 file.  Such a file is not now associated with the 
claims file.  It should be associated with the claims file so 
the Board can review the record the RO reviewed.

At an October 1998 VA examination, the veteran reported 
treatment for his neck since 1997 by Dr. Wheats at American 
Lake VA Medical Center (now a division of VA Puget Sound 
Health Care System).  The only medical records in the claims 
file identifiable as from Puget Sound/American Lake are from 
February and March 1999.  The RO should obtain any other 
available records of treatment of the neck from Puget Sound 
Health Care System.

Of record is one page of a March 10, 1999, neurosurgical 
consultation report transmitted to the RO by telefacsimile in 
June 1999.  It appears from the heading "continued from 
other side" on the transmitted page that the report may be 
incomplete as transmitted.  Although the transmitted page 
includes the examiner's conclusion, the Board is reluctant to 
assume that missing information is immaterial to the claim.  
The RO should request the page or a memorandum explaining its 
unavailability.

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran additional 
evidence is necessary to support his 
claim for extraschedular rating of 
cervical disc disease.  Inform him that 
he should submit a statement from each 
employer since November 1993 at a job 
where his neck condition interfered with 
his employment stating that his neck 
condition interfered with his employment, 
how it interfered, and how much time he 
lost from work because of it.  Provide 
him VA forms for reports from employers, 
or in the alternative, inform him VA will 
seek such reports if he provides names, 
addresses and any other information the 
RO deems necessary to enable VA to seek 
such information.  See VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096-97 (to be 
codified at 38 U.S.C. § 5103(a)).  
Associate any information obtained with 
the claims file.

2.  Request the following from American 
Lake VAMC or its successor: (1) all 
available inpatient or outpatient records 
dating from 1997 to the present 
pertaining to the veteran's cervical disc 
disease; (2) any pages from the March 10, 
1999, neurosurgical consult report 
preceding the page transmitted by 
telefacsimile in June 1999 and headed 
"continued from other side."  
Alternatively, the custodial facility 
should provide a memorandum indicating 
the requested records cannot be provided.  
Associate any information obtained with 
the claims file.

3.  Associate with the claims file the 
Chapter 31 file referenced in the June 
2000 SSOC.

4.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), are 
completed.

5.  Thereafter, readjudicate the claim 
for increased rating of cervical disc 
disease, including whether referral to 
appropriate VA authority for 
extraschedular rating is warranted, and 
determine whether the appellant's claim 
may now be allowed.  If none may, provide 
the appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

